The respective attorneys for the parties on this appeal from a judgment of the Supreme Court, Queens County, entered August 5, 1975, have agreed, after a conference in this court before Mr. Justice Gittleson, on October 22, 1975, that the appeal be withdrawn and that the case be heard at Special Term for clarification as to what personal property shall remain in the marital residence, and they thereupon signed a stipulation to such effect. In accordance with the foregoing, the appeal is deemed withdrawn, without costs, and the case is referred to Special Term, Part V, for a hearing for clarification and specification of the personal property which shall remain in the marital residence. Gulotta, P. J., Rabin, Hopkins, Martuscello and Latham, JJ., concur.